DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "the side of the syringe body" in line 12 renders the claim indefinite because it is unclear whether this limitation is the same as “a side of the syringe body” recited in claim 1 line 6 or the same as “another side of the syringe body” recited in claim 1 line 10. For the purpose of compact prosecution, the limitation “the side of the syringe body” in line 12 is interpreted to be the same as “a side of the syringe body” in line 6.
Claims 2-16 are rejected by virtue of depending on claim 1.
Regarding claim 4, the phrase "through rotation relative to the secure cam" in line 9 renders the claim indefinite because it is unclear the rotation of what element relative to the secure cam. For the purpose of compact prosecution, it is interpreted to be the rotation of the cam body.
Regarding claim 8, the phrase “a second detecting module", “a second light emitting unit”, “a second light receiving unit”, “a second light path”, “a second dripping path” renders the claim indefinite because it is unclear what is the first detecting module, the first light emitting unit, the first light receiving unit, the first light path, and the first dripping path. Claim 8 depends on claim 1 wherein claim 1 does not recited the first elements. However, claim 6 recites the first elements. Therefore, Examiner suggests Applicant to amend the dependency of claim 8.
Regarding claim 9, the phrase “a second detecting module", “a second light emitting unit”, “a second light receiving unit”, “a second auxiliary light receiving unit”, “a second light path”, “a second dripping path” renders the claim indefinite because it is unclear what is the first detecting module, the first light emitting unit, the first light receiving unit, the first light path, and the first dripping path. Claim 9 depends on claim 1 wherein claim 1 does not recited the first elements. However, claim 7 recites the first elements. Therefore, Examiner suggests Applicant to amend the dependency of claim 9.
Regarding claim 14, the phrase “a second detecting module", “a second light emitting unit”, “a second light receiving unit”, “a second light path”, “a second dripping path” renders the claim indefinite because it is unclear what is the first detecting module, the first light emitting unit, the first light receiving unit, the first light path, and the first dripping path. Claim 14 depends on claim 1 wherein claim 1 does not recited the first elements. However, claim 6 recites the first elements. Therefore, Examiner suggests Applicant to amend the dependency of claim 14.
Regarding claim 16, the phrase “a second auxiliary light receiving unit” renders the claim indefinite because it is unclear what is the first auxiliary light receiving unit. Claim 16 depends on claims 14 and 1 wherein claims 14 and 1 do not recited the first element. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dabney (US 3,844,283).
Regarding claim 1, Dabney discloses
An infusion set (fig. 1, col. 4 line 44 to col. 6 line 58) with capability of controlling quantity of an injection infused to a limb (col. 4 line 44 to col. 6 line 58), comprising: 
an infusion device (fig. 1) comprising: 
a syringe body (12, fig. 1) with an inner chamber (inner chamber of 12) formed therein (fig. 1), the inner chamber being configured to contain the injection (Examiner notes: see fig. 1 and col. 4 line 44 to col. 5 line 2, the injection is dispensed from container 2 to 12 via flexible tubing 16); 
an upper infusion tube (16) connecting a side of the syringe body (upper side of 12) with an infusion member (2), the injection dripping from the infusion member (2) to the inner chamber of the syringe body (inner chamber of 12) via the upper infusion tube (16, see fig. 1); 
a lower infusion tube (20) connected to another side of the syringe body (lower side of 12) and configured to be connected to the limb (Examiner notes: the limitation “configured to be connected to the limb” is interpreted as functional limitation. See fig. 1 and col. 4 lines 44-53, the needle means 8 is configured to insert into a patient. Therefore, the lower infusion tube 20 is configured to be connected to a patient via the needle means 8); and 
an air tube (24) connected to the side of the syringe body (upper side of 12) and configured to allow the injection contained in the inner chamber of the syringe body (inner chamber of 12) to be infused to the limb via the lower infusion tube (20) (see col. 4 line 44 to col. 6 line 58); and 
an adjustment device (28/30/32) installed on at least one of the upper infusion tube (16 with adjustment device 28), the lower infusion tube (20 with adjustment device 30) and the air tube (24 with adjustment device 32), the adjustment device (28/30/32. Examiner notes: see fig. 1 and col. 5 line 56 to col. 6 line 1, the adjustment device 28/30/32 may take the form of a pinch clamp, an adjustable roller, screw clamp, or other flow control means) comprising: 
a base (base of the adjustable roller 30, see fig. 1) disposed on a side of the at least one of the upper infusion tube, the lower infusion tube and the air tube (see fig. 1 for 30 on the lower infusion tube 20. Examiner notes: see fig. 1 and col. 5 line 56 to col. 6 line 1, the adjustment device 28/30/32 may take the form of a pinch clamp, an adjustable roller, screw clamp, or other flow control means); and 
a movable member (roller of the adjustable roller 30, see fig. 1) disposed on another side of the at least one of the upper infusion tube, the lower infusion tube and the air tube (see fig. 1 for 30 with the lower infusion tube 20 positioned within. Examiner notes: see fig. 1 and col. 5 line 56 to col. 6 line 1, the adjustment device 28/30/32 may take the form of a pinch clamp, an adjustable roller, screw clamp, or other flow control means), the movable member (roller of the adjustable roller 30) being movable relative to the base (base of 30), so as to deform a wall of the at least one of the upper infusion tube, the lower infusion tube and the air tube in cooperation with the base (see fig. 1, see col. 5 line 56 to col. 6 line 1, see also col. 6 lines 3-47 for the operation of the system).
Regarding claim 3, Dabney discloses
The infusion set of claim 1, wherein the adjustment device (28/30/32) is a cam set (the adjustable roller 30), the base is a secure member (base of the adjustable roller 30, see fig. 1), the movable member is a rotating cam (roller of the adjustable roller 30) rotatable relative to the secure member (base of the adjustable roller 30), the rotating cam (roller of the adjustable roller 30) comprises: an axis (axis that the roller is rotatable about) disposed on a side of the at least one of the upper infusion tube, the lower infusion tube and the air tube (Examiner notes: see fig. 1, the roller of the adjustable roller 30 is disposed on one side of the lower infusion tube 20); and a cam body (body of the roller) eccentrically mounted with the axis (axis that the roller is rotatable about), the cam body (body of the roller) pressing the wall of the at least one of the upper infusion tube, the lower infusion tube and the air tube (wall of the lower infusion tube 20) through rotation of the cam body (body of the roller) relative to the secure member (base of the adjustable roller 30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dabney (US 3,844,283) in view of Raible et al. (US 4,292,969).
Regarding claim 2, Dabney discloses the infusion set of claim 1, as set forth above, except for wherein the adjustment device is a button set, the base is a mounting member, the movable member is a rotating button rotatable relative to the mounting member, wherein: the mounting member has a channel formed therethrough to be mounted with the at least one of the upper infusion tube, the lower infusion tube and the air tube; the rotating button comprises: a button body mounted with the mounting member in a rotatable manner; and a pair of tabs protruding from the button body and rotatable with the button body, the pair of tabs engaging with the at least one of the upper infusion tube, the lower infusion tube and the air tube, so as to twist the wall of the at least one of the upper infusion tube, the lower infusion tube and the air tube in cooperation with the mounting member through rotation of the button body relative to the mounting member.
Dabney only discloses that other type of flow control means can be used for 28/30/32 (fig. 1 and col. 5 line 56 to col. 6 line 1).
However, Raible teaches an adjustment device (20) is a button set (see fig. 2 for the cylindrical shaped adjustment device 20), the base (42) is a mounting member (Examiner notes: see fig. 2 and col. 4 lines 18-25, 40 is mounted atop 42. Therefore, 42 meets the limitation of being a mounting member. Also, see fig. 2 for 40 and 42 mounted on flexible tubing 26), the movable member (40) is a rotating button (40) rotatable relative to the mounting member (see figs. 2-7 and col. 4 line 18 to col. 6 line 7, 40 is rotatable relative to 42), wherein: the mounting member (42) has a channel (58, fig. 4) formed therethrough to be mounted with the at least one of the upper infusion tube, the lower infusion tube and the air tube (see fig. 4 for tube 26 positioned within channel 58); the rotating button (40) comprises: a button body (body of 40) mounted with the mounting member (42) in a rotatable manner (see figs. 2-7 and col. 4 line 18 to col. 6 line 7); and a pair of tabs (ribs 84) protruding from the button body (body of 40) and rotatable with the button body (body of 40, fig. 4 and col. 5 lines 11-32), the pair of tabs (84) engaging with the at least one of the upper infusion tube, the lower infusion tube and the air tube (see fig. 4-7 and col. 5 lines 11-32, 84 engages with tube 26), so as to twist the wall of the at least one of the upper infusion tube, the lower infusion tube and the air tube in cooperation with the mounting member through rotation of the button body relative to the mounting member (see fig. 7 and col. 4 line 18 to col. 6 line 7).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to replace Dabney’s adjustment device with Raible’s adjustment device. Doing so would be a simple substitution of one know element (Dabney’s adjustment device) for another (Raible’s adjustment device) to obtain predictable results (controlling fluid flow through the tube). Also, doing so would allow the user to determine the flow rate of the fluid by using the indicator provided on the outer surface of the movable and mounting members (see fig. 2 for marker 96 and markings 98 of the movable and mounting members 40/42).
 
Claim(s) 4, 6, 8, 10-12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dabney (US 3,844,283) in view of Isaacson et al. (US 2016/0287785).
Regarding claim 4, Dabney discloses the infusion set of claim 1, as set forth above, except for wherein the adjustment device is a cam set, the base is a secure cam, the movable member is a rotating cam rotatable relative to the secure cam, the rotating cam comprises: an axis disposed on a side of the at least one of the upper infusion tube, the lower infusion tube and the air tube; and a cam body eccentrically mounted with the axis, the cam body pressing a wall of the at least one of the upper infusion tube, the lower infusion tube and the air tube through rotation relative to the secure cam.
Dabney only discloses that other type of flow control means can be used for 28/30/32 (fig. 1 and col. 5 line 56 to col. 6 line 1).
However, Isaacson teaches an adjustment device (582, fig. 5 and pars. 0082-0086) is a cam set (512/514), the base is a secure cam (512), the movable member is a rotating cam (514) rotatable relative to the secure cam (see fig. 5 and pars. 0082-0086), the rotating cam (514) comprises: an axis (524) disposed on a side of the at least one of the upper infusion tube, the lower infusion tube and the air tube (see fig. 5 and also fig. 1); and a cam body (body of 514) eccentrically mounted with the axis (524), the cam body (body of 514) pressing a wall of the at least one of the upper infusion tube, the lower infusion tube and the air tube through rotation relative to the secure cam (see fig. 5 and pars. 0082-0086).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to replace Dabney’s adjustment device with Isaacson’s adjustment device. Doing so would be a simple substitution of one know element (Dabney’s adjustment device) for another (Isaacson’s adjustment device) to obtain predictable results (controlling fluid flow through the tube). Also, doing so would allow the user to automatically control the flow rate by the use of the motor (see fig. 5 and pars. 0082-0086 for motor 516).
Regarding claim 6, Dabney discloses the infusion set of claim 1, as set forth above, except for further comprising: a first detecting module disposed aside the syringe body, the first detecting module comprising: a first light emitting unit disposed on a side of the syringe body, the first light emitting unit emitting a light to the syringe body in a first light path through a first dripping path along which the injection drips from the infusion member to the inner chamber of the syringe body; and a first light receiving unit disposed on another side of the syringe body; wherein when a drip of the injection on the first dripping path does not interrupt the light in the first light path, the first light receiving unit receives the light emitted from the first light emitting unit and generates a first light strength signal; wherein when the drip of the injection on the first dripping path interrupts the light in the first light path, the first light receiving unit does not receive the light emitted from the first light emitting unit and generates a second light strength signal; wherein the first light strength signal, the second light strength signal or a combination thereof is rendered one count of the drip of the injection on the first dripping path.
Dabney only discloses the syringe body (12) comprising graduation marks (14) indicating the volume of solution contained within the syringe body (see fig. 1).
However, Isaacson teaches a first detecting module (380, fig. 3 and par. 0070) disposed aside the syringe body (304), the first detecting module (380) comprising: a first light emitting unit (388) disposed on a side of the syringe body (see fig. 3), the first light emitting unit (388) emitting a light to the syringe body in a first light path through a first dripping path along which the injection drips from the infusion member to the inner chamber of the syringe body (see fig. 3 and par. 0070); and a first light receiving unit (392) disposed on another side of the syringe body (see fig. 3); wherein when a drip of the injection on the first dripping path does not interrupt the light in the first light path, the first light receiving unit receives the light emitted from the first light emitting unit and generates a first light strength signal (see fig. 3 and par. 0070); wherein when the drip of the injection on the first dripping path interrupts the light in the first light path, the first light receiving unit does not receive the light emitted from the first light emitting unit and generates a second light strength signal (see fig. 3 and par. 0070); wherein the first light strength signal, the second light strength signal or a combination thereof is rendered one count of the drip of the injection on the first dripping path (see par. 0070).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Dabney’s infusion set by adding a detecting module, as taught by Isaacson, for the purpose of detecting and counting the number of the drops that enter the syringe body (par. 0070 of Isaacson).
Regarding claim 8, Dabney discloses the infusion set of claim 1, wherein the syringe body (12, fig. 1) comprises a main portion (12) and an auxiliary portion (26) connected to the main portion (12), the inner chamber (inner chamber of 12) is formed in the main portion (12), the auxiliary portion (26) has a liquid storage space formed therein (see fig. 1), the liquid storage space (26) is communicated with the inner chamber (inner chamber of 12), such that the injection in the inner chamber (inner chamber of 12) is dripped into the liquid storage space (26)

Dabney is silent about the infusion set further comprises: a second detecting module disposed aside the auxiliary portion, the second detecting module comprising: a second light emitting unit disposed on a side of the auxiliary portion, the second light emitting unit emitting a light to the auxiliary portion in a second light path through a second dripping path along which the injection drips from the inner chamber of the main portion to the liquid storage space of the auxiliary portion; and a second light receiving unit disposed on another side of the auxiliary portion; wherein when a drip of the injection on the second dripping path does not interrupt the light in the second light path, the second light receiving unit receives the light emitted from the second light emitting unit and generates a third light strength signal; wherein when the drip of the injection on the second dripping path interrupts the light in the second light path, the second light receiving unit does not receive the light emitted from the second light emitting unit and generates a fourth light strength signal; wherein the third light strength signal, the fourth light strength signal or a combination thereof is rendered one count of the drip of the injection on the second dripping path.
However, Isaacson teaches a second detecting module (380, fig. 3 and par. 0070) disposed aside the auxiliary portion (304), the second detecting module (380) comprising: a second light emitting unit (388) disposed on a side of the auxiliary portion (see fig. 3), the second light emitting unit (388) emitting a light to the auxiliary portion in a second light path through a second dripping path along which the injection drips from the inner chamber of the main portion to the liquid storage space of the auxiliary portion (see fig. 3 and par. 0070); and a second light receiving unit (392) disposed on another side of the auxiliary portion (see fig. 3); wherein when a drip of the injection on the second dripping path does not interrupt the light in the second light path, the second light receiving unit receives the light emitted from the second light emitting unit and generates a third light strength signal (see fig. 3 and par. 0070); wherein when the drip of the injection on the second dripping path interrupts the light in the second light path, the second light receiving unit does not receive the light emitted from the second light emitting unit and generates a fourth light strength signal (see fig. 3 and par. 0070); wherein the third light strength signal, the fourth light strength signal or a combination thereof is rendered one count of the drip of the injection on the second dripping path (see fig. 3 and par. 0070).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Dabney’s infusion set by adding a detecting module, as taught by Isaacson, for the purpose of detecting and counting the number of the drops that enter the syringe body (par. 0070 of Isaacson).
Regarding claim 10, Dabney discloses the infusion set of claim 1, as set forth above, except for wherein further comprising: an activating unit coupled to the movable member of the adjustment device and configured to drive the movable member to move relative to the base.
Dabney only discloses that other type of flow control means can be used for 28/30/32 (fig. 1 and col. 5 line 56 to col. 6 line 1).
However, Isaacson teaches an adjustment device (582, fig. 5 and pars. 0082-0086) comprising an activating unit (516) coupled to the movable member (514) of the adjustment device and configured to drive the movable member (514) to move relative to the base (512).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to replace Dabney’s adjustment device with Isaacson’s adjustment device. Doing so would be a simple substitution of one know element (Dabney’s adjustment device) for another (Isaacson’s adjustment device) to obtain predictable results (controlling fluid flow through the tube). Also, doing so would allow the user to automatically control the flow rate by the use of the motor (see fig. 5 and pars. 0082-0086 for motor 516).
Regarding claim 11, Dabney discloses a system for detecting and controlling drip rate of an infusion device, comprising: an infusion set of claim 1 (see claim 1 as set forth above), 
Dabney is silent about the infusion set further comprising: a first detecting module disposed aside the syringe body and configured to detect counts of the injection dripping from the infusion member to the inner chamber of the syringe body, the first detecting module comprising: a first light emitting unit disposed on a side of the syringe body, the first light emitting unit emitting a light to the syringe body in a first light path through a first dripping path along which the injection drips from the infusion member to the inner chamber of the syringe body; and a first light receiving unit disposed on another side of the syringe body; an activating unit coupled to the movable member of the adjustment device; and a control unit coupled to the activating unit and the first detecting module, the control unit controlling the activating unit to drive the movable member to move relative to the base based on the counts of the injection drips from the infusion member to the inner chamber of the syringe body.
However, Isaacson teaches a first detecting module (380, fig. 3 and par. 0070) disposed aside the syringe body (304) and configured to detect counts of the injection dripping from the infusion member to the inner chamber of the syringe body (see par. 0070), the first detecting module (380) comprising: a first light emitting unit (388) disposed on a side of the syringe body (see fig. 3), the first light emitting unit (388) emitting a light to the syringe body in a first light path through a first dripping path along which the injection drips from the infusion member to the inner chamber of the syringe body (see fig. 3 and par. 0070); and a first light receiving unit (392) disposed on another side of the syringe body (see fig. 3); an activating unit (516) coupled to the movable member (514) of the adjustment device (582); and a control unit (controller in par. 0012, par. 0074, and par. 0086) coupled to the activating unit (516) and the first detecting module (380), the control unit (controller in par. 0012, par. 0074, and par. 0086) controlling the activating unit to drive the movable member to move relative to the base based on the counts of the injection drips from the infusion member to the inner chamber of the syringe body (see abstract, pars. 0012, 0074, 0086 and also fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Dabney’s infusion set by adding a detecting module, as taught by Isaacson, for the purpose of detecting and counting the number of the drops that enter the syringe body (par. 0070 of Isaacson), then modify Dabney’s infusion set by replace Dabney’s adjustment device with Isaacson’s adjustment device. Doing so would be a simple substitution of one know element (Dabney’s adjustment device) for another (Isaacson’s adjustment device) to obtain predictable results (controlling fluid flow through the tube). Also, doing so would allow the user to automatically control the flow rate by the use of the motor (see fig. 5 and pars. 0082-0086 for motor 516), and then modify Dabney’s infusion set by adding the control unit, as taught by Isaacson, for the purpose to adjusting the flow rate to bring the flow rate closer to the desired flow rate (abstract of Isaacson).
Regarding claim 12, Dabney in view of Isaacson discloses the system of claim 11,
Isaacson further teaches (380, fig. 3 and par. 0070) when a drip of the injection on the first dripping path does not interrupt the light in the first light path, the first light receiving unit (392) receives the light emitted from the first light emitting unit and generates a first light strength signal (see fig. 3 and par. 0070); when the drip of the injection on the first dripping path interrupts the light in the first light path, the first light receiving unit does not receive the light emitted from the first light emitting unit and generates a second light strength signal (see fig. 3 and par. 0070); the first light strength signal, the second light strength signal or a combination thereof is rendered one count of the drip of the injection on the first dripping path (see fig. 3 and par. 0070).
Regarding claim 14, Dabney discloses a system for detecting and controlling drip rate of an infusion device, comprising: an infusion set of claim 1 (see claim 1 as set forth above); wherein the syringe body (12, fig. 1) comprises a main portion (12) and an auxiliary portion (26) connected to the main portion (12), the inner chamber (inner chamber of 12) is formed in the main portion (12), the auxiliary portion (26) has a liquid storage space formed therein (see fig. 1), the liquid storage space (26) is communicated with the inner chamber (inner chamber of 12), such that the injection in the inner chamber (inner chamber of 12) is dripped into the liquid storage space (26)
Dabney is silent about the infusion set further comprises: a second detecting module disposed aside the auxiliary portion and configured to detect counts of the injection dripping from the inner chamber of the main portion to the liquid storage space of the auxiliary portion, the second detecting module comprising: a second light emitting unit disposed on a side of the auxiliary portion, the second light emitting unit emitting a light to the auxiliary portion in a second light path through a second dripping path along which the injection drips from the inner chamber of the main portion to the liquid storage space of the auxiliary portion; and a second light receiving unit disposed on another side of the auxiliary portion.
However, Isaacson teaches a second detecting module (380, fig. 3 and par. 0070) disposed aside the auxiliary portion (304) and configured to detect counts of the injection dripping from the inner chamber of the main portion to the liquid storage space of the auxiliary portion (see par. 0070), the second detecting module (380) comprising: a second light emitting unit (388) disposed on a side of the auxiliary portion (see fig. 3), the second light emitting unit emitting a light to the auxiliary portion in a second light path through a second dripping path along which the injection drips from the inner chamber of the main portion to the liquid storage space of the auxiliary portion (see fig. 3 and par. 0070); and a second light receiving unit (392) disposed on another side of the auxiliary portion (see fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Dabney’s infusion set by adding a detecting module, as taught by Isaacson, for the purpose of detecting and counting the number of the drops that enter the syringe body (par. 0070 of Isaacson).
Regarding claim 15, Dabney in view of Isaacson discloses the system of claim 14,
Isaacson further teaches when a drip of the injection on the second dripping path does not interrupt the light in the second light path, the second light receiving unit receives the light emitted from the second light emitting unit and generates a third light strength signal (see fig. 3 and par. 0070); when the drip of the injection on the second dripping path interrupts the light in the second light path, the second light receiving unit does not receive the light emitted from the second light emitting unit and generates a fourth light strength signal (see fig. 3 and par. 0070); the third light strength signal, the fourth light strength signal or a combination thereof is rendered one count of the drip of the injection on the second dripping path (see fig. 3 and par. 0070).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dabney (US 3,844,283) in view of Lee et al. (US 2012/0283630).
Regarding claim 5, Dabney discloses the infusion set of claim 1, as set forth above, except for wherein the adjustment device is a cylinder set, the base is a holding member, the movable member is a cylinder device, the cylinder device comprises: a cylinder housing disposed on a side of the at least one of the upper infusion tube, the lower infusion tube and the air tube; and a cylinder head stretchable relative to the cylinder housing, the cylinder head pressing the wall of the at least one of the upper infusion tube, the lower infusion tube and the air tube through the cylinder head stretching out from the cylinder housing.
Dabney only discloses that other type of flow control means can be used for 28/30/32 (fig. 1 and col. 5 line 56 to col. 6 line 1).
However, Lee teaches an adjustment device (fig. 4 and par. 0056) is a cylinder set (72/74/76/78), the base is a holding member (72), the movable member is a cylinder device (74/76/78), the cylinder device (74/76/78) comprises: a cylinder housing (78) disposed on a side of the at least one of the upper infusion tube, the lower infusion tube and the air tube (see fig. 4); and a cylinder head (74) stretchable relative to the cylinder housing (78), the cylinder head (74) pressing the wall of the at least one of the upper infusion tube, the lower infusion tube and the air tube (see fig. 4) through the cylinder head (74) stretching out from the cylinder housing (78).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to replace Dabney’s adjustment device with Lee’s adjustment device. Doing so would be a simple substitution of one know element (Dabney’s adjustment device) for another (Lee’s adjustment device) to obtain predictable results (controlling fluid flow through the tube). Also, doing so would allow the user to automatically control the flow rate by the use of the motor (see fig. 4 and par. 0056 for motor 78).

Claim(s) 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dabney (US 3,844,283) in view of Hirata et al. (US 2018/0193559).
Regarding claim 7, Dabney discloses the infusion set of claim 1, as set forth above, except for further comprising: a first detecting module disposed aside the syringe body, the first detecting module comprising: a first light emitting unit disposed on a side of the syringe body, the first light emitting unit emitting a light to the syringe body in a first light path through a first dripping path along which the injection drips from the infusion member to the inner chamber of the syringe body; a first light receiving unit disposed on another side of the syringe body; and a first auxiliary light receiving unit disposed aside the first light receiving unit; wherein when a drip of the injection on the first dripping path does not interrupt the light in the first light path, the first light receiving unit receives the light emitted from the first light emitting unit and generates a first light strength signal; wherein when the drip of the injection on the first dripping path interrupts the light in the first light path, the first light receiving unit does not receive the light emitted from the first light emitting unit and generates a second light strength signal, and the first auxiliary light receiving unit receives the light emitted from the first light emitting unit and refracted by the drip and generates a first auxiliary light strength signal; wherein a coincidence of the second light strength signal and the first auxiliary light strength signal is rendered one count of the drip of the injection on the first dripping path.
Dabney only discloses the syringe body (12) comprising graduation marks (14) indicating the volume of solution contained within the syringe body (see fig. 1).
However, Hirata teaches a first detecting module (51/52, figs. 1A-1B and pars. 0053-0076) disposed aside the syringe body (11), the first detecting module (51/52) comprising: a first light emitting unit (52) disposed on a side of the syringe body (see figs. 1A-1B), the first light emitting unit (52) emitting a light to the syringe body in a first light path through a first dripping path along which the injection drips from the infusion member to the inner chamber of the syringe body (see figs. 1A-1B and pars. 0053-0076); a first light receiving unit (one of elements 51) disposed on another side of the syringe body (see figs. 1A-1B); and a first auxiliary light receiving unit (another 51) disposed aside the first light receiving unit (see figs. 1A-1B); wherein when a drip of the injection on the first dripping path does not interrupt the light in the first light path, the first light receiving unit receives the light emitted from the first light emitting unit and generates a first light strength signal (figs. 1A-1B and pars. 0053-0076); wherein when the drip of the injection on the first dripping path interrupts the light in the first light path, the first light receiving unit does not receive the light emitted from the first light emitting unit and generates a second light strength signal, and the first auxiliary light receiving unit receives the light emitted from the first light emitting unit and refracted by the drip and generates a first auxiliary light strength signal (figs. 1A-1B and pars. 0053-0076); wherein a coincidence of the second light strength signal and the first auxiliary light strength signal is rendered one count of the drip of the injection on the first dripping path (figs. 1A-1B and pars. 0053-0076).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Dabney’s infusion set by adding a detecting module, as taught by Hirata, for the purpose of detecting and counting the number of the drops that enter the syringe body (par. 0062 of Hirata).
Regarding claim 9, Dabney discloses the infusion set of claim 1, wherein the syringe body (12, fig. 1) comprises a main portion (12) and an auxiliary portion (26) connected to the main portion (12), the inner chamber (inner chamber of 12) is formed in the main portion (12), the auxiliary portion (26) has a liquid storage space formed therein (see fig. 1), the liquid storage space (26) is communicated with the inner chamber (inner chamber of 12), such that the injection in the inner chamber (inner chamber of 12) is dripped into the liquid storage space (26).
Dabney is silent about the infusion set further comprises: a second detecting module disposed aside the auxiliary portion, the second detecting module comprising: a second light emitting unit disposed on a side of the auxiliary portion, the second light emitting unit emitting a light to the auxiliary portion in a second light path through a second dripping path along which the injection drips from the inner chamber of the main portion to the liquid storage space of the auxiliary portion; a second light receiving unit disposed on another side of the auxiliary portion; and a second auxiliary light receiving unit disposed aside the second light receiving unit; wherein when a drip of the injection on the second dripping path does not interrupt the light in the second light path, the second light receiving unit receives the light emitted from the second light emitting unit and generates a third light strength signal; when the drip of the injection on the second dripping path interrupts the light in the second light path, the second light receiving unit does not receive the light emitted from the second light emitting unit and generates a fourth light strength signal, and the second auxiliary light receiving unit receives the light emitted from the second light emitting unit and refracted by the drip and generates a second auxiliary light strength signal; wherein a coincidence of the fourth light strength signal and the second auxiliary light strength signal is rendered one count of the drip of the injection on the second dripping path.
However, Hirata teaches a second detecting module (51/52, figs. 1A-1B and pars. 0053-0076) disposed aside the auxiliary portion (11), the second detecting module (51/52, figs. 1A-1B and pars. 0053-0076) comprising: a second light emitting unit (52) disposed on a side of the auxiliary portion (see figs. 1A-1B), the second light emitting unit (52) emitting a light to the auxiliary portion in a second light path through a second dripping path along which the injection drips from the inner chamber of the main portion to the liquid storage space of the auxiliary portion (see figs. 1A-1B and pars. 0053-0076); a second light receiving unit (one of elements 51) disposed on another side of the auxiliary portion (see figs. 1A-1B); and a second auxiliary light receiving unit (another 51) disposed aside the second light receiving unit (see figs. 1A-1B); wherein when a drip of the injection on the second dripping path does not interrupt the light in the second light path, the second light receiving unit receives the light emitted from the second light emitting unit and generates a third light strength signal (see figs. 1A-1B and pars. 0053-0076); when the drip of the injection on the second dripping path interrupts the light in the second light path, the second light receiving unit does not receive the light emitted from the second light emitting unit and generates a fourth light strength signal, and the second auxiliary light receiving unit receives the light emitted from the second light emitting unit and refracted by the drip and generates a second auxiliary light strength signal (see figs. 1A-1B and pars. 0053-0076); wherein a coincidence of the fourth light strength signal and the second auxiliary light strength signal is rendered one count of the drip of the injection on the second dripping path (see figs. 1A-1B and pars. 0053-0076).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Dabney’s infusion set by adding a detecting module, as taught by Hirata, for the purpose of detecting and counting the number of the drops that enter the syringe body (par. 0062 of Hirata).

Claim(s) 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dabney (US 3,844,283) in view of Isaacson et al. (US 2016/0287785) in further view of Hirata et al. (US 2018/0193559).
Regarding claim 13, Dabney in view of Isaacson discloses the system of claim 11, as set forth above, except for wherein the first detecting module further comprises: a first auxiliary light receiving unit disposed aside the first light receiving unit; when the drip of the injection on the first dripping path interrupts the light in the first light path, the first light receiving unit does not receive the light emitted from the first light emitting unit and generates a second light strength signal, and the first auxiliary light receiving unit receives the light emitted from the first light emitting unit and refracted by the drip and generates a first auxiliary light strength signal; wherein a coincidence of the second light strength signal and the first auxiliary light strength signal is rendered one count of the drip of the injection on the first dripping path.
However, Hirata teaches a first auxiliary light receiving unit (see figs. 1A-1B for plurality of elements 51) disposed aside the first light receiving unit (see figs. 1A-1B); when the drip of the injection on the first dripping path interrupts the light in the first light path, the first light receiving unit does not receive the light emitted from the first light emitting unit and generates a second light strength signal, and the first auxiliary light receiving unit receives the light emitted from the first light emitting unit and refracted by the drip and generates a first auxiliary light strength signal (see figs. 1A-1B and pars. 0053-0076); wherein a coincidence of the second light strength signal and the first auxiliary light strength signal is rendered one count of the drip of the injection on the first dripping path (see figs. 1A-1B and pars. 0053-0076).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Dabney’s detecting module by adding another light receiving unit, as taught by Hirata, for the purpose of providing a more precise detecting module (par. 0008 of Hirata).
Regarding claim 16, Dabney in view of Isaacson discloses the system of claim 14, as set forth above, except for wherein the second detecting module further comprises: a second auxiliary light receiving unit disposed aside the second light receiving unit; when the drip of the injection on the second dripping path interrupts the light in the second light path, the second light receiving unit does not receive the light emitted from the second light emitting unit and generates a fourth light strength signal, and the second auxiliary light receiving unit receives the light emitted from the second light emitting unit and refracted by the drip and generates a second auxiliary light strength signal; wherein a coincidence of the fourth light strength signal and the second auxiliary light strength signal is rendered one count of the drip of the injection on the second dripping path.
However, Hirata teaches a second auxiliary light receiving unit (see figs. 1A-1B for plurality of elements 51) disposed aside the second light receiving unit (see figs. 1A-1B); when the drip of the injection on the second dripping path interrupts the light in the second light path, the second light receiving unit does not receive the light emitted from the second light emitting unit and generates a fourth light strength signal, and the second auxiliary light receiving unit receives the light emitted from the second light emitting unit and refracted by the drip and generates a second auxiliary light strength signal (figs. 1A-1B and pars. 0053-0076); wherein a coincidence of the fourth light strength signal and the second auxiliary light strength signal is rendered one count of the drip of the injection on the second dripping path (figs. 1A-1B and pars. 0053-0076).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Dabney’s detecting module by adding another light receiving unit, as taught by Hirata, for the purpose of providing a more precise detecting module (par. 0008 of Hirata).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783